Citation Nr: 0514387	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-12 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic right ear disorder to include 
suppurative otitis media.  

2.  Entitlement to service connection for chronic right ear 
cold injury residuals to include a frozen ear.  

3.  Entitlement to service connection for a chronic right ear 
mastoid disorder to include radical mastoidectomy residuals.  

4.  Entitlement to service connection for chronic hearing 
loss disability.  

5.  Entitlement to service connection for chronic tinnitus  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1945 to December 
1946.  

This matter arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran was afforded a personal 
hearing before the undersigned in April 2005.  A transcript 
of the hearing is associated with the claims file.

The issues of service connection for a chronic right ear 
disorder to include suppurative otitis media, a chronic right 
ear mastoid disorder to include radical mastoidectomy 
residuals, chronic hearing loss disability, and chronic 
tinnitus are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  In August 1948, the RO denied service connection for a 
chronic right ear disorder to include suppurative otitis 
media.  

3.  The additional documentation submitted since the August 
1948 RO decision is relevant and probative of the issue at 
hand.

4.  Chronic right ear cold injury residuals including a 
frozen right ear were not shown during active service or at 
any time thereafter.  


CONCLUSIONS OF LAW

1.  The August 1948 RO decision which denied service 
connection for a chronic right ear disorder to include 
suppurative otitis media is final.  38 U.S.C. § 709 (1946); 
38 U.S.C.A. § 7105 (West 2002); Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
chronic right ear disorder to include suppurative otitis 
media has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  Chronic right ear cold injury residuals to include a 
frozen ear were not incurred during active service.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in December 2002 and March 2005, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence received.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  The RO also requested that the 
veteran send any evidence to VA that might be pertinent to 
the claim.  These letters provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The June 2002 rating decision, May 2003 Statement of the Case 
(SOC), and March 2005 Supplemental Statement of the Case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to reopen his claim for service connection and to 
substantiate his original claims for service connection.  The 
May 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical records are associated with the claims file.  
Private and VA treatment records have also been obtained.  
The veteran has not identified any additional outstanding 
medical records that would be pertinent to the claim on 
appeal.  A VA examination was conducted in January 2003.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Although the VCAA was in effect at the time of the initial 
adjudication of the appeal, the veteran was not provided 
notice of the VCAA prior to that time.  The claimant, 
however, still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in December 2002 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R.  § 3.159(b), and, after the notice was provided, the 
case was readjudicated and the May 2003 SOC was provided to 
the veteran.

Analysis

I.  New and Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2004).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Title 38 of the Code of Federal Regulations (2004) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In August 1948, the RO denied service connection for a 
chronic right ear disorder to include suppurative otitis 
media as the veteran's service medical records indicated that 
his inservice right ear suppurative otitis media was acute in 
nature and resolved itself without chronic residuals.  In 
August 1948, the veteran was informed in writing of the 
adverse decision and his appellate rights.  The veteran did 
not submit a notice of disagreement with the adverse 
decision.  The August 1948 decision therefore became final.

The evidence considered by the RO in formulating its August 
1948 rating decision may be briefly summarized.  The 
veteran's service medical records state that he was 
hospitalized upon his complaints of right ear discharge, 
ache, and "stuffy" feeling.  The veteran was diagnosed with 
acute right ear suppurative otitis media of undetermined 
cause.  Upon discharge from the hospital, the veteran was 
markedly improved and had no complaints.  The report of his 
November 1946 physical examination for service separation 
states that the veteran exhibited no ear abnormalities.  

The additional documentation submitted into the record since 
the August 1948 rating decision consists of VA examination 
and treatment records; private clinical documentation; the 
transcript of the April 2005 hearing before the undersigned 
Acting Veterans Law Judge; and written statements from the 
veteran.  Private clinical documentation dated in June and 
July 1963 relates that the veteran had a history of chronic 
ear trouble for the past 20 years.  The treating physician 
diagnosed the veteran with a secondary acquired right middle 
ear mastoid cholesteatoma and a right facial nerve neuroma.  
The report of a January 2003 VA examination for compensation 
purposes states that the veteran was diagnosed with right ear 
cholesteatoma and radical mastoidectomy residuals.  The 
examiner commented that the veteran's cholesteatoma was 
"secondary to either longstanding eustachian tube 
dysfunction or possible congenital malformation."  

As they establish a reasonable possibility that the onset of 
the veteran's right ear disability had its onset in service, 
or that a chronic right ear disability existed prior to 
service entrance and could have been aggravated therein, the 
Board finds that the private clinical documentation dated in 
June and July 1963 and the report of the January 2003 VA 
examination for compensation purposes constitute new and 
material evidence in that they are of such significance that 
they must be addressed in order to fairly decide the merits 
of the veteran's case.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for a chronic right ear disorder to include 
suppurative otitis media is reopened.  

II.  Service Connection

As noted above, service connection may be granted for chronic 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The veteran's service medical records make no reference to a 
right ear cold injury.  At his November 1946 physical 
examination for service separation, the military examiner 
identified no right ear cold injury residuals or other ear 
abnormalities.  

In his March 2002 informal claim for service connection and 
May 2002 Veteran's Application for Compensation or Pension 
(VA Form 21-526), the veteran advanced that his right ear was 
frozen while he was stationed at Fort Richardson, Alaska in 
1945 and 1946.  He stated that he suffered from post-service 
chronic right ear cold injury residuals.  

At the January 2003 VA examination for compensation purposes, 
the veteran reported that he had "slightly developed 
frostbite of the right ear" while stationed in Anchorage, 
Alaska during active service.  The VA examiner commented 
that:

I see no evidence of injury secondary to 
cold exposure or any long-term residuals 
from this.  I know he feels as though 
this is all related to his incident of 
getting frostbite in Alaska, but that 
would be an external problem, would not 
be a middle or inner ear problem.  

In his May 2003 Appeal to the Board (VA Form 9), the veteran 
advanced that he had been told by treating military medical 
personnel that he had sustained a frozen right ear in 1945.  
At the April 2005 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he 
"understood" that he had sustained right ear frostbite 
while stationed in Alaska during active service.  

The veteran's service medical records make no reference to 
either right ear frostbite or other cold injury residuals.  
The VA examiner at the January 2003 VA examination for 
compensation purposes specifically determined that the 
veteran exhibited no chronic right ear cold injury residuals.  
No competent medical professional has determined that the 
veteran exhibits any chronic right ear cold injury residuals.  

Indeed, the veteran's claim is supported solely by his own 
testimony and written statements on appeal.  The Court has 
held that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the causation of 
a particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Chronic right ear cold injury residuals to include frostbite 
residuals were not shown during active service or any time 
thereafter.  Absent a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the instant claim is denied.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic right ear disorder to 
include suppurative otitis media is GRANTED.  

Service connection for chronic right ear cold injury 
residuals to include a frozen ear is DENIED.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic right ear 
disorder to include suppurative otitis media is to be 
determined following a de novo review of the entire record.  

The Board finds that the issues of service connection for a 
chronic right ear mastoid disorder to include radical 
mastoidectomy residuals, chronic hearing loss disability, and 
chronic tinnitus to be inextricably intertwined with the 
issue of service connection for a chronic right ear disorder 
to include suppurative otitis media.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Accordingly, this case is REMANDED for 
the following action: 

1.  Schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's chronic ear, hearing 
loss, tinnitus, and other audiological 
disabilities.  All indicated tests and 
studies, including an audiological 
evaluation, should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should advance 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) any 
identified chronic ear, hearing loss, 
tinnitus, and/or other audiological 
disability had its onset during active 
service; is etiologically related to the 
veteran's inservice right ear suppurative 
otitis media; is in any other way 
causally related to active service; 
and/or existed prior to service entrance 
and increased in severity beyond its 
natural progression during active 
service.  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic right ear disorder to include 
suppurative otitis media on the merits.  

3.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic right ear mastoid disorder to 
include radical mastoidectomy residuals, 
chronic hearing loss disability, and 
chronic tinnitus.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


